Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending. Claims 1, 4, 6-8, 11-13, 15-17 and 20 are amended. Claims 2, 5, 9 and 14 are cancelled.
Applicant’s amendments to the claims have overcome each and every objection in the claims and drawings previously set forth in the Non-Final Office Action mailed on 11/19/2021.
A complete action on the merits of claims 1, 3-4, 6-8, 10-13 and 15-20 follows below.

Allowable Subject Matter
Claims 1, 3-4, 6-8, 10-13 and 15-20 are allowed over the closest prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the 





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723